Citation Nr: 1620282	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for hepatitis C.

2. Entitlement to service connection for a cervical spine condition, also manifested by numbness in the arms and headaches, to include as secondary to the service-connected disability of degenerative disc disease at L4-L5, L5-S1 with right sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1981 to April 1982.  She had additional service in the Army Reserves from April 1982 to August 1993, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a September 2012 Board videoconference hearing before the undersigned.  In January 2009, the Veteran testified before a Decision Review Officer.  Copies of the hearing transcripts are associated with the claims file.

This appeal was previously remanded by the Board in October 2014.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  As directed by the Board, the AOJ sent the Veteran a notice letter and a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability in November 2014.  The AOJ also verified the Veteran's periods of Army Reserve service.  The AOJ obtained all of the Veteran's service treatment records, including hospitalization records from Fort Lee, and service personnel records related to the Veteran's Reserve service. The AOJ also requested that the Veteran complete and return the provided VA Form 21-4142, Authorization and Consent to Release Information for Koenen Chiropractic.  The AOJ obtained updated VA treatment records, from June 2012 to the present.  The AOJ also scheduled the Veteran for a VA examination to determine the nature and etiology of the Veteran's cervical spine disability.  Finally, the AOJ obtained an examination and opinion from a Vocational Rehabilitation Specialist with respect to the claim for total disability rating based on individual unemployability (TDIU).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).

The issue of entitlement to service connection for a cervical spine condition is 
addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire rating period on appeal, the Veteran's hepatitis C did not manifest in daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) during the past 12-month period; substantial weight loss, or; serologic evidence of hepatitis C infection and near-constant debilitating symptoms.






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7354 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, the Veteran sent a letter in January 2008, prior to the initial adjudication of the claim, which provided information as to what evidence was required to substantiate a claim for an increased rating, and of the division of responsibilities between VA and a claimant in developing an appeal.  In a November 2014 letter, the RO also informed the Veteran of what type of information and evidence was needed to establish an effective date.  While this was after the initial adjudication of the claim, it was then readjudicated in July 2015, thereby curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, identified private and VA treatment records, VA examination reports from January 2008, August 2009, November 2011, and May 2015, and the Veteran's statements.

The Veteran was afforded VA examinations in January 2008, August 2009, November 2011, and May 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2008, August 2009, November 2011, and May 2015 VA examination were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The January 2008, August 2009, November 2011, and May 2015 VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, all of the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  As a result, the Board finds the January 2008, August 2009, November 2011, and May 2015 VA examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for Hepatitis C - Analysis

The Veteran is in receipt of a 20 percent disability rating for hepatitis C under 38 C.F.R. § 4.114, DC 7354. She reported experiencing an increase in fatigue.

Under DC 7354, a 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  Id.

A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id.

A 100 percent rating is assigned for serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id. 

Diagnostic Code 7354, Note (2) provides that for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. Id.

Additionally, the regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss " is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112. 

The Veteran was diagnosed hepatitis C positive in September 2001.  The record includes the following weight readings from the two years prior to September 2001: October 2000 - 122 pounds; March 2001 - 123 pounds; and September 2001 - 125 pounds.  The Board finds that, considering the available evidence, the Veteran's baseline weight is 123.3 pounds.  Id.  Prior to the time period on appeal, the Board notes that the Veteran's weight had increased.  In November 2006, for example, the Veteran weighed 126.7 pounds.  That weight gain prior to the appellate period does not affect the Board's finding regarding the baseline weight.

The record includes numerous private and VA medical treatment records from November 2006 to the present.  The Veteran's weight in these records fluctuated between 125 and 135 pounds.  Based on the Veteran's baseline weight of 123.3 pounds, this does not constitute "minor weight loss" under 38 C.F.R. § 4.112.

In January 2008, the Veteran was afforded a VA examination to determine the current nature and severity of her hepatitis C.  The VA examiner noted that the Veteran had experienced exacerbations of fatigue, usually with increasing activity. The VA examiner reported that the Veteran had to quit her job because she found that she needed a two-hour nap daily.  The report indicated that the Veteran's only symptom was fatigue.  The VA examiner noted that the Veteran's current weight and nutrition were normal.  The liver edge was nonpalpable and its size was within normal limits.  There was no splenomegaly.  There were no spider angiomata or other stigmata of liver disease noted.  The laboratory tests showed a decrease in serum albumin that may have shown some decrease in liver function.

In January 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO).  The Veteran stated that she did not have the energy that she used to have, and took a two hour nap every day.  She stated that she struggled to maintain her weight, and made herself eat every two hours.  The Veteran also described episodes at least twice a week in which she has to rest for the remainder of the day after doing only one or two things.  She also reported pains in her right side.

In a November 2008 treatment note, the Veteran reported an increase in fatigue.

The Veteran was afforded a VA examination in August 2009 to determine the current nature and severity of her hepatitis C.  At the time of the examination, the Veteran was undergoing treatment for hepatitis C.  The VA examiner indicated that the Veteran reported a worsening of symptoms and development of cirrhosis.  The VA examiner further noted that the Veteran reported "45 afternoons in the last three months where she believes that she is at least partially incapacitated."  The VA examiner reported that the Veteran reported ongoing fatigue and overall decreased levels of energy, despite sleeping 8 hours nightly and taking a nap for one to one and a half hours every day.  The Veteran denied experiencing symptoms of anorexia, weight change, and abdominal pain. She reported having fevers of 100-102 degrees occurring every day, primarily in the afternoon.  She also reported periods of impaired sleep once or twice each week due to aches and pains.  The Veteran also reported nausea one time per week lasting half an hour, but denied vomiting. She also reported ongoing hair loss.  There was no evidence of jaundice.  No hepatosplenomegaly was found.  The diagnosis was hepatitis C-excellent biochemical marker response with current treatment.  The VA examiner noted that the Veteran reported difficulty with all activities and a decreased energy level as a result of hepatitis C treatment.

During an August 2009 VA psychological examination, the Veteran reported that her primary hepatitis C symptoms had been fatigue and recurrent fevers.  The VA examiner also noted that the Veteran reported some appetite impairment with weight loss, which is a symptom of depression.

The Veteran was afforded a VA examination in November 2011 to determine the current nature and severity of her hepatitis C.  The VA examiner noted that the Veteran had completed a 24 week hepatitis C treatment program in November 2009, and that she was in remission.  The VA examiner stated that the Veteran had experienced intermittent fatigue, but that it had improved since ending her course of therapy in 2009.  The VA examiner reported that the Veteran's only current symptom of hepatitis C was intermittent fatigue.  The VA examiner noted that the Veteran had not had any incapacitating episodes of acute symptoms severe enough to require bed rest and treatment by a physician within the past 12 months.  In addition, the Veteran did not have any current signs or symptoms attributable to cirrhosis of the liver. 

A March 2012 private abdominal sonography report indicated that the Veteran had hepatomegaly.

In September 2012, the Veteran was afforded a Board videoconference hearing.  She reported having been sick for three months in 2008, which she attributed to a weakened immune system due to her hepatitis C.

The Veteran was afforded a VA examination in May 2012 to determine the current nature and severity of her hepatitis C.  The VA examiner stated that the Veteran did not have any current signs or symptoms attributable to chronic or infectious liver disease, and had not had any incapacitating episodes due to the liver conditions during the past 12 months. 

An August 2015 VA psychiatry note indicates that the Veteran was experiencing disturbances in appetite, and had lost about five pounds since March 2015.  The Veteran reported that it was normal for her to lose weight during the summer.

After a review of all of the evidence, both lay and medical, the Board finds that the Veteran's hepatitis C has more nearly approximated daily fatigue, malaise, and anorexia, with hepatomegaly.  While the evidence establishes that the Veteran's weight has fluctuated between 125 and 135 pounds during the appeals period, this does not rise to the level of "minor weight loss" as is required for a 40 percent disability rating.  The evidence does not reflect any substantial weight loss or incapacitating episodes.  The Veteran does not have serologic evidence of hepatitis C infection or near-constant debilitating symptoms, as are required for a 100 percent disability rating.  For these reasons, the Board finds that the weight of the evidence does not show that a rating in excess of 20 percent is warranted for hepatitis C, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If his disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the symptoms of the Veteran's hepatitis C are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 7354 are very broad and contemplated the Veteran's symptoms of fatigue, anorexia, hepatomegaly, and malaise.  Because the Veteran's hepatitis C symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current hepatitis C.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a July 2015 rating decision, the Veteran was granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from January 22, 2009.  Therefore, entitlement to a TDIU is not considered part of the present appeal.


ORDER

Entitlement to a disability rating in excess of 20 percent for hepatitis C is denied.


REMAND

In a May 2015 VA examination, the VA examiner stated that there was no report of the Veteran having a neck injury or pain during service.  However, the Veteran's service treatment records include a March 19, 1982 treatment note which indicated the Veteran complained of "pain in back, neck, and buttocks for working on obstacle course."  The same treatment note indicated that the Veteran had tight and tender cervical muscles, and diagnosed her with bruised muscles.  As the medical opinion in the May 2015 VA examination was based upon an inaccurate medical history, it is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).  Therefore, a remand is necessary to obtain an adequate medical opinion as to the nature and etiology of the Veteran's cervical spine condition.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner that conducted the cervical spine examination in May 2015, if available.  If not, provide a similarly situated examiner with the claims file, including a copy of this remand, for review.  The examiner should provide address the following: 

a. Whether it is at least as likely as not (50 percent or greater probability) that that the any diagnosed cervical disability (to include disc bulge at C5-C6, mild spondylosis in the cervical region, mild nonfocal dorsal disc osteophyte complex at C5-C6 and C6-C7, cervical subluxation and cervicalgia) was present in service, was caused by service, or is otherwise related to service.  When offering this opinion, the VA examiner must consider the Veteran's theory that such is related to a fall from the obstacle course during military service and the March 19, 1982 treatment note indicating that the Veteran complained of "pain in back, neck, and buttocks for working on obstacle course," with tight and tender cervical muscles.

b. If the answer to the above question is no, then the examiner is asked to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cervical disability, diagnosed during the pendency of the claim or proximate to the claim, was caused or aggravated by the service connected disability of degenerative disk disease at L4-L5, L5-S1 with right sciatica.  In this regard, the VA examiner should reconcile any opinion with the February 2011 VA treatment record which provided an indication of a nexus. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

2. Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


